                                                                       ,uts ,i efl!N eeuRT
                                                                       oN   U;J~
                                                                              ter A.
                                                                                           wb 51,»r
                                                                                          re, Jr., Clerk
                                                                            US District Court
                       UNITED STATES DISTRICT COURT                         Eastern OlstrlctofNC
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DMSION

                              NO. 5:19-CR-423-2FL(l)


UNITED STATES OF AMERICA                  )
                                          ) STIPULATED JUDICIAL ORDER
           V.                             ) OF REMOVAL
                                          )
SAMUEL SIMON SRAHA                        )

      Upon the Application of the United States; upon the Factual Allegations in

Support of Judicial Order of Removal; upon the statement and consent of SAMUEL

SIMON SRAHA ("defendant") and upon all prior proceedings and submissions in this

matter; and full consideration having been given to the matter set forth herein, the

Court finds:

      1. The defendant is not a citizen or national of the United States.

      2. The defendant is a native of Ghana and a citizen of Ghana.

      3. The defendant was admitted to the United States as a non-immigrant under

a B-2 visitor visa, at Boston, Massachusetts, on or about April 7, 2018, and was

authorized to remain for a period not to exceed October 6, 2018.

      4. At the time of sentencing in the instant criminal proceeding, the defendant

will be convicted in the United States District Court, Eastern District of North

Carolina, of Count One of the Indictment charging conspiracy to commit marriage

fraud, Title 18 United States Code, Section 371.

      5. The maximum term of imprisonment for a violation of Title 8 United States

Code, Section 1325(c) is 5 years. Given that the defendant pleaded guilty pursuant to


                                          1
a plea agreement to one count of 18 U.S.C. § 1542, the maximum sentence faced by

the defendant is 5 years' imprisonment.

     6. The defendant is, and at sentencing will be, subject to removal from the

United States, pursuant to 8 U.S.C. § 1227(a)(l)(B) as an a lien who was admitted as

a nonimmigrant and is present in violation of law.

      7. The defendant h as waived his right to notice and a hearing under Section

238(c) of the INA, 8 U.S.C. § 1228(c).

      8. The defendant has waived the opportunity to pursue any and all forms of

relief and protection from removal.

      WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the

INA, 8 U .S.C. § 1228(c), that the defendant is ordered promptly removed from the

United States to Ghana.


      IT IS SO ORDERED this      .d..J_ day of   &=cs ,         2020.




                                          2
